SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 11)* CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Name of Issuer) Class A Common Stock, par value $0.08 per share (Title of Class of Securities) G20045202 (CUSIP Number) Paul T. Cappuccio, Esq. Executive Vice President and General Counsel Time Warner Inc. One Time Warner Center New York, New York 10019 (212) 484-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 18, 2013 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.G20045202 Page 2 of 7 Pages 1 NAME OF REPORTING PERSONS Time Warner Inc. 13-4099534 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC (See Item 3) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0(See Item 5) 8 SHARED VOTING POWER 61,407,775(See Item 5) 9 SOLE DISPOSITIVE POWER 0(See Item 5) 10 SHARED DISPOSITIVE POWER 61,407,775(See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 61,407,775(See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 45.72% (See Item 5) 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.G20045202 Page3 of 7 Pages 1 NAME OF REPORTING PERSONS TW Media Holdings LLC 61-1593422 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC (See Item 3) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0(See Item 5) 8 SHARED VOTING POWER 61,407,775(See Item 5) 9 SOLE DISPOSITIVE POWER 0(See Item 5) 10 SHARED DISPOSITIVE POWER 61,407,775(See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 61,407,775(See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 45.72% (See Item 5) 14 TYPE OF REPORTING PERSON OO (See Iten 2) CUSIP No.G20045202 Page4 of 7 Pages 1 NAME OF REPORTING PERSONS Time Warner Media Holdings B.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC (See Item 3) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0(See Item 5) 8 SHARED VOTING POWER 61,407,775(See Item 5) 9 SOLE DISPOSITIVE POWER 0(See Item 5) 10 SHARED DISPOSITIVE POWER 61,407,775(See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 61,407,775(See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 45.72% (See Item 5) 14 TYPE OF REPORTING PERSON OO (See Item 2) Item 1. Security and Issuer This Amendment No. 11 to Schedule 13D (“Amendment No. 11”) amends the Schedule 13D originally filed on April 1, 2009 (the “Original 13D”), as previously amended on May 21, 2009 by Amendment No. 1 to Schedule 13D, on December 8, 2009 by Amendment No. 2 to Schedule 13D, on March 4, 2011 by Amendment No. 3 to Schedule 13D, on May 3, 2012 by Amendment No. 4 to Schedule 13D, on June 20, 2012 by Amendment No. 5 to Schedule 13D, on June 27, 2012 by Amendment No. 6 to Schedule 13D, on July 11, 2012 by Amendment No. 7 to Schedule 13D, on May 1, 2013 by Amendment No. 8 to Schedule 13D, on May 10, 2013 by Amendment No. 9 to Schedule 13D and on May 17, 2013 by Amendment No. 10 to Schedule 13D (the Original 13D as so amended, the “Schedule 13D”), filed by Time Warner Inc., a Delaware corporation (“Time Warner”), TW Media Holdings LLC, a Delaware limited liability company and direct, wholly owned subsidiary of Time Warner (“TW Media”), and Time Warner Media Holdings B.V., a besloten vennootschap met beperkte aansprakelijkheid or a private limited company organized under the laws of the Netherlands, and direct, wholly owned subsidiary of TW Media (“TW Holdings B.V.” and, together with Time Warner and TW Media, the “Reporting Persons”).This Amendment No. 11 relates to the Class A Common Stock, par value $0.08 per share (the “Class A Common Stock”), of Central European Media Enterprises Ltd., a Bermuda company (the “Issuer”) with its principal executive offices at O'Hara House, 3 Bermudiana Road, Hamilton, Bermuda.Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Schedule 13D. Except as specifically amended by this Amendment No. 11, items in the Schedule 13D remain unchanged. Item 3. Source and Amount of Funds or Other Consideration Item 3 of the Schedule 13D is hereby amended by inserting the following paragraph at the end thereof: On June 17, 2013, TW Holdings B.V. provided written notice to RSL Savannah LLC, Ronald S. Lauder and the Issuer ofTW Holdings B.V.'selection to terminate the Voting Deed, as amended by the 2013 Letter Agreement.Such termination was effective as of June 18, 2013. Item 5. Interest in Securities of the Issuer Item 5 of the Schedule 13D is hereby amended by replacing it in its entirety with the following: (a)As of the close of business on June 18, 2013, the Reporting Persons beneficially owned 61,407,775 shares of Class A Common Stock, representing approximately 45.72% of the outstanding shares of CME Common Stock.The percentage of beneficial ownership has been determined based on the 134,318,060 shares of Class A Common Stock and 0 shares of Class B Common Stock outstanding, as disclosed in the Schedule 14A filed by the Issuer on May 21, 2013. None of the Reporting Persons nor, to the knowledge of the Reporting Persons, any other person named in Annexes A, B or C beneficially owns any shares of CME Common Stock other than as set forth herein. (b)As of the close of business on June 18, 2013, the Reporting Persons may be deemed to have shared voting and dispositive power with respect to 61,407,775 shares of Class A Common Stock. (c)Except as described in Item 3 of the Schedule 13D, no transactions in the securities of the Issuer were effected by the Reporting Persons or, to their knowledge, any other person named in Annexes A, B and C during the past 60 days. (d)Except for the Reporting Persons, no other person is known by the Reporting Persons to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any securities of the Issuer beneficially owned by the Reporting Persons. (e)Not applicable. SIGNATURES After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, each of the undersigned, severally and not jointly, certifies that the information set forth in this statement is true, complete and correct. Dated:June 24,2013 TIME WARNER INC. By: /s/ Olaf Olafsson Name: Olaf Olafsson Title: Executive Vice President, International and Corporate Strategy TW MEDIA HOLDINGS LLC By: /s/ Olaf Olafsson Name: Olaf Olafsson Title: President TIME WARNER MEDIA HOLDINGS B.V. By: /s/ Stephen Kapner Name: Stephen Kapner Title: Director ANNEX A The name, business address and present principal occupation or employment of each of the directors and executive officers of Time Warner Inc. are as set forth below.Except as indicated below, the business address for each executive officer and director is c/o Time Warner Inc., One Time Warner Center, New York, New York 10019.Except as indicated below, each person is a citizen of the United States of America. Executive Officers of Time Warner Inc. Name Principal Occupation Jeffrey L. Bewkes Chairman of the Board and Chief Executive Officer John K. Martin, Jr. Chief Financial & Administrative Officer Paul T. Cappuccio Executive Vice President & General Counsel Gary L. Ginsberg Executive Vice President, Corporate Marketing and Communications Carol A. Melton Executive Vice President, Global Public Policy Olaf Olafsson* Executive Vice President, International and Corporate Strategy Directors of Time Warner Inc. Name Principal Occupation Business Address James L. Barksdale Chairman and President, Barksdale Management Corporation (private investment management) Barksdale Management Corporation 800 Woodland Parkway, Suite 118 Ridgeland, MS 39157 William P. Barr Former Attorney General of the United States N/A Jeffrey L. Bewkes Chairman of the Board and Chief Executive Officer, Time Warner Inc. (media and entertainment) N/A Stephen F. Bollenbach Former Co-Chairman and Chief Executive Officer of Hilton Hotels Corporation (hospitality) c/o BHIC LLC 2029 Century Park East, Suite 3500 Los Angeles, CA 90067 Robert C. Clark Distinguished Service Professor at Harvard University (higher education) Harvard Law School Hauser 404 1575 Massachusetts Avenue Cambridge, MA 02138 Mathias Döpfner** Chairman and Chief Executive Officer, Axel Springer AG (integrated multi-media company) Axel Springer AG Axel-Springer-Strasse 65 10888 Berlin, Germany Jessica P. Einhorn Former Dean, Paul H. Nitze School of Advanced International Studies (SAIS), The Johns Hopkins University (higher education) Rock Creek Group 1133 Connecticut Ave, NW Washington, DC 20036 Fred Hassan Partner, Warburg Pincus (private investment firm) Royal Palm Place 101 Plaza Real South, Suite 203-S Boca Raton, FL 33432 Kenneth J. Novack Former Partner, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC (law firm) One Financial Center, 40th Floor Boston, MA 02111 Paul D. Wachter Founder and Chief Executive Officer, Main Street Advisors, Inc. (private investment and financial advisory firm) 3110 Main Street Suite 300 Santa Monica, CA 90405 Deborah C. Wright Chairman and Chief Executive Officer, Carver Bancorp, Inc. (banking) Carver Bancorp, Inc. 75 West 125th Street New York, NY 10027 *Citizen of the Republic of Iceland ** Citizen of the Federal Republic of Germany ANNEX B The name and present principal occupation or employment of each of the executive officers of TW Media Holdings LLC are as set forth below.The business address for each executive officer is c/o Time Warner Inc., One Time Warner Center, New York, New York 10019.Except as indicated below, each person is a citizen of the United States of America.TW Media Holdings LLC does not have any directors. Executive Officers of TW Media Holdings LLC Name Principal Occupation Olaf Olafsson* Executive Vice President, International and Corporate Strategy, Time Warner Inc. John K. Martin, Jr. Chief Financial & Administrative Officer, Time Warner Inc. *Citizen of the Republic of Iceland ANNEX C The name, business address and present principal occupation or employment of each of the directors of Time Warner Media Holdings B.V. are as set forth below.Except as indicated below, the business address for each director is c/o Time Warner Inc., One Time Warner Center, New York, New York 10019.Except as indicated below, each person is a citizen of the United States of America.Time Warner Media Holdings B.V. does not have any executive officers. Directors of Time Warner Media Holdings B.V. Name Principal Occupation Eric Broet* Senior Vice President & Chief Financial Officer, Warner Bros. Entertainment France S.A.S., 115/113 avenue Charles de Gaulle, 92525 Neuilly-sur-Seine cedex, France Michael Del Nin Senior Vice President, Strategy, Time Warner Inc. Stephen N. Kapner Vice President and Assistant Treasurer, Time Warner Inc. *Citizen of France
